     2:00-cr-20051-SEM-TSH # 238   Page 1 of 21                                   E-FILED
                                                         Friday, 24 April, 2020 04:46:47 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )         No. 00-cr-20051
                                        )
DENNIS COLES,                           )
                                        )
     Defendant.                         )

                       OPINION AND ORDER
SUE E. MYERSCOUGH, U.S. District Judge.

     Defendant Dennis Coles, an inmate at FCI Elkton, has filed a

Motion for Compassionate Release requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). See

Pro Se Motion, d/e 217. The request raises issues of

jurisdiction and eligibility. For the reasons stated below,

Defendant Coles' motion is GRANTED.

                           BACKGROUND

     On July 23, 2002, a jury returned a verdict finding Defendant

Coles guilty of possession of a firearm by a felon in violation of 18

U.S.C. §§ 922(g) and 924(e). See Verdict, d/e 102; Judgment, d/e

130. On February 14, 2003, Defendant was sentenced to 293


                             Page 1 of 21
     2:00-cr-20051-SEM-TSH # 238   Page 2 of 21




months of imprisonment followed by a 5-year term of supervised

release and a $100 assessment. See Judgment, d/e 130.

Defendant began his term of imprisonment at FCI Cumberland on

March 17, 2003. See d/e 136. Sometime after, Defendant was

transferred to FCI Elkton. See Pro Se Motion, d/e 217.

     On April 14, 2020, Defendant filed a pro se motion for

compassionate release and a supplemental pro se motion. See Pro

Se Motions, d/e 217, 226. Counsel was appointed for Defendant

and filed two additional motions and other briefing on the issue.

See Motion, d/e 220; Supplemental Motion, d/e221; Reply, d/e

225; Supplemental Authority, d/e 227. The Government also filed

several responses. See Response, d/e 224; Supplemental

Response, d/e 231; Second Supplemental Response, d/e 232; Third

Supplemental Response, d/e 236. Prior to a hearing on the

Defendant’s motion, Defendant filed a copy of the Defendant’s

request to the warden of FCI Elkton. See Exhibit, d/e 237. On

April 24, 2020, the Court held a video conference hearing on

Defendant’s motion. The Court heard testimony from Defendant

Coles’ wife, Kimberly Coles, a statement made by Defendant Coles,

and oral arguments.


                             Page 2 of 21
      2:00-cr-20051-SEM-TSH # 238   Page 3 of 21




      As of April 23, 2020, BOP reports that FCI Elkton has 100

confirmed cases of COVID-19, consisting of 52 inmates and 48

staff. Six have died, all inmates. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed

April 23, 2020).

      Defendant suffers from hypertension, prostate and bladder

issues, is prediabetic, and has pulpitis (dental infection). See

Medical Records, d/e 223. Defendant takes Hydrochlorothiazide 25

mg tablets for his hypertension and Tamsulosin HCI 0.4 mg

capsules for his prostate issues. Id. Defendant Coles is also 6 feet

tall and weighs 249 pounds. See Medical Records, d/e 230, pgs. 2,

25.

      Defendant has served over 19 years of his 24-year sentence.

See Motion, d/e 220, p. 1. His projected release date is November

1, 2020. Id. at p. 2. Defendant requests early release in advance of

that date due to his risk of contracting COVID-19 if he remains at

FCI Elkton. Id.

      Defendant made a request to BOP for a sentence reduction on

April 4, 2020. See Exhibit, d/e 237. The Warden at FCI Elkton has

not yet responded. See Motion, d/e 220, p. 3.


                              Page 3 of 21
        2:00-cr-20051-SEM-TSH # 238     Page 4 of 21




        The Government objects to Defendant’s request, arguing that

this Court lacks jurisdiction to hear Defendant’s motion as

Defendant has not exhausted the administrative remedies under

§ 3582(c)(1)(A). The Court finds that it has jurisdiction to hear

Defendant’s motion and the exhaustion requirement of

§ 3582(c)(1)(A) can be waived.

                                  DISCUSSION

        Although criminal judgments resulting in a sentence of

imprisonment are final judgments, 1 Congress has carved out

specific exceptions to allow reconsideration of a criminal judgment.

        Pursuant to Section 603(b)(1) of the First Step Act, the

statutory language allowing for compassionate release under 18

U.S.C. § 3582(c)(1)(A) was amended. See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

only mechanism for Court intervention was if the Director of the

BOP sought court review. With the enactment of the First Step Act,

the statute now allows an inmate to file with the district court a

motion for modification of the sentence, but only after either




1   See Dillon v. United States, 560 U.S. 817, 825 (2010).

                                   Page 4 of 21
     2:00-cr-20051-SEM-TSH # 238   Page 5 of 21




exhausting administrative review of a BOP denial of the inmate’s

request or after 30 days have passed since the inmate made his or

her request, whichever is earlier. The statute now provides as

follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—
           (i) extraordinary and compelling reasons warrant
           such a reduction . . . and that such a reduction is
           consistent with applicable policy statements issued
           by the Sentencing Commission.

18 U.S.C. 3582(c)(1)(A).

     Here, Defendant has failed to satisfy either exhaustion

requirement. See Motion, d/e 220, p. 3. Defendant argues that the

Court has the authority to waive compliance with the statutory

exhaustion requirement. Id. The Government opposes such

argument and argues that the Court lacks jurisdiction to hear the



                             Page 5 of 21
      2:00-cr-20051-SEM-TSH # 238   Page 6 of 21




motion as exhaustion is mandatory based on the plain language of

the statute. See Response, d/e 224, p. 6.

  A. Jurisdiction

      Federal courts are of limited jurisdiction. Exxon Mobil Corp.

v. Allapattah Servs. Inc., 545 U.S. 546 (2005). Without jurisdiction,

this Court cannot hear Defendant’s request for compassionate

release. See Henderson ex rel. Henderson v. Shinseki, 562 U.S.

428, 434 (2011).

      An important distinction exists as to whether a procedural

rule is a jurisdictional requirement or a claim-processing rule. See

id. (“This question is not merely semantic but one of considerable

practical importance for judges and litigants.”); Reed Elsevier, Inc.

v. Muchnick, 559 U.S. 154, 160 (2010). Therefore, “a rule should

not be referred to as jurisdictional unless it governs a court's

adjudicatory capacity, that is, its subject-matter or personal

jurisdiction.” Henderson, 562 U.S. at 435. Claim-processing rules

“seek to promote the orderly progress of litigation by requiring that

the parties take certain procedural steps at certain specified times.”

Id.




                              Page 6 of 21
     2:00-cr-20051-SEM-TSH # 238   Page 7 of 21




     The U.S. Supreme Court adopted a “bright-line” test for

deciding when to classify a procedural rule as jurisdictional.

Arbaugh v. Y & H Corp., 546 U.S. 500, 515-16(2006). The inquiry

is whether Congress has “‘clearly state[d]’” that the rule is

jurisdictional.” Sebelius v. Auburn Reg'l Med. Ctr., 568 U.S. 145,

153 (2013). “Absent such a clear statement . . . courts should treat

the restriction as nonjurisdictional in character.” Id.

     In United States v. Taylor, the Seventh Circuit held that

Section 3582(c)(2) is a nonjurisdictional rule, overruling previous

cases decided by the Seventh Circuit. 778 F.3d 667, 671-672 (7th

Cir. 2015) (“A district court has subject-matter jurisdiction to

consider a motion for relief under 18 U.S.C. § 3582(c)(2) regardless

of whether the moving defendant is actually eligible for such

discretionary relief.”).

     While Taylor did not address § 3582(c)(1)(A) specifically,

Taylor’s reasoning is equally applicable to § 3582(c)(1)(A). The

Court finds that Congress did not “clearly state” in § 3582(c)(1)(A)

that the exhaustion requirement is jurisdictional. Therefore, the

Court finds that the exhaustion requirement found in 18 U.S.C. §

3582(c)(1)(A) is not jurisdictional, and instead, is a claim-processing


                             Page 7 of 21
     2:00-cr-20051-SEM-TSH # 238   Page 8 of 21




rule. See Henderson, 562 U.S. at 435 (“Such language merely

requires “that the parties take certain procedural steps at certain

specified times.”); United States v. Haney, 2020 WL 1821988 at *2

(“The exhaustion requirement provides “who -- the BOP or

defendant -- may move for compassionate release and when such a

motion may be made.”).

  B. Waiver of the Exhaustion Requirement

     Although the Court has jurisdiction to hear Defendant’s

motion, Defendant has not met the exhaustion requirement of the

statute. The Court must determine whether it has the authority to

waive the 30-day period of the exhaustion requirement. The

Government argues that only it has the power to waive the 30-day

requirement, not the Court.

     Even in the short time the pandemic has wreaked havoc on

this nation, many federal courts have considered this issue and are

divided on whether the exhaustion requirement can be waived.

Some courts have found that the court has discretion to waive the

30-day requirement in light of the serious risks associated with

COVID-19. See e.g., United States v. Scparta, 2020 WL 1910481

(S.D.N.Y. April 19, 2020); United States v. Guzman Soto, Case No.


                              Page 8 of 21
     2:00-cr-20051-SEM-TSH # 238   Page 9 of 21




18-10086 (D.Mass. April 17, 2020); United States v. Russo, 2020

WL 1862294 (S.D.N.Y. Apr. 14, 2020); United States v. Smith, 2020

WL 1849748 (S.D.N.Y. Apr. 13, 2020); United States v. Bin Wen,

2020 WL 1845104, at *4-7 (W.D.N.Y. Apr. 13, 2020); United States

v. Haney, 2020 WL 1821988 at *1 (S.D.N.Y. Apr. 13, 2020); United

States v. Sawicz, 2020 WL 1815851 at *2 (E.D.N.Y. Apr. 10, 2020);

United States v. McCarthy, 2020 WL 1698732 (D. Conn. Apr. 8,

2020); United States v. Colvin, 2020 WL 1613943, at *2 (D.Conn.

Apr. 2, 2020); United States v. Perez, 2020 WL 1546422 (S.D.N.Y.

Apr. 1, 2020). Other courts have held the 30-day requirement is

mandatory, not subject to any exception. See e.g., United States v.

Cox, 2020 WL 1923220, at *1 (S.D. Ind. Apr. 21, 2020); United

States v. Demaria, 2020 WL 1888910 (S.D.N.Y. Apr. 16, 2020);

United States v. Rensing, 2020 WL 1847782, at *1 (S.D.N.Y. Apr.

13, 2020); United States v. Roberts, 2020 WL 1700032, at *2

(S.D.N.Y. Apr. 8, 2020); United States v. Woodson, 2020 WL

1673253, at *2 (S.D.N.Y. Apr. 6, 2020).

     Equitable exceptions to statutory rules have been recognized

in the past. See Holland v. Florida, 560 U.S. 631, 645-46 (2010)

(noting that “a nonjurisdictional federal statute of limitations is


                             Page 9 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 10 of 21




normally subject to a rebuttable presumption in favor of equitable

tolling.”); Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S.

Ct. 13, 18 n.3 (2017) (reserving on the issue of “whether mandatory

claim-processing rules may be subject to equitable exceptions”

other than waiver and forfeiture). Other circuit courts have

recognized equitable exceptions since the Supreme Court decision

in Ross v. Blake, 136 S. Ct. 1850 (2016). See Grewal v. Cuneo

Gilbert & LaDuca LLP, 2020 WL 897410 (2d Cir. Feb. 25, 2020)

(“We have held that Rule 4(a)'s 28-day deadline is not jurisdictional,

but is a ‘claim-processing rule’ and, as such, its enforcement is

subject to waiver, forfeiture, and other equitable exceptions.”); Fed.

Ins. Co. v. United States, 882 F.3d 348, 361 (2d Cir. 2018) (“Claim-

processing rules, much like statutes of limitations, ... may be

subject to equitable tolling doctrines.”). In Scparta, the Government

recognized that the exhaustion requirement is subject a waiver

exception, but only the Government can waive exhaustion, not the

court. Scparta, 2020 WL 1910481, *5.

     The Government urges the Court to consider the plain

language of the statute to establish that the exhaustion remedy is

mandatory. The Government relies on Ross to argue that the Court


                            Page 10 of 21
     2:00-cr-20051-SEM-TSH # 238      Page 11 of 21




does not have discretion to create an exception to the exhaustion

requirement. In Ross, the Supreme Court considered the

exhaustion requirements of the Prison Litigation Reform Act

(“PLRA”). 136 S. Ct. 1850. Pursuant to the PLRA, “no action shall

be brought with respect to prison conditions . . . until such

administrative remedies as are available are exhausted.” Id. at

1856. The Supreme Court held the exhaustion of administrative

remedies of the PLRA are mandatory because the statutory

language “suggests no limits on an inmate’s obligation to exhaust.”

Like Ross, the exhaustion requirement at issue here is imposed by

statute, rather than by case law. 2 Id. at 1857 (“ . . . statutory

exhaustion provision stands on a different footing. There, Congress

sets the rules—and courts have a role in creating exceptions only if

Congress wants them to.”).

      The statutory text of § 3582(c)(1)(A) and the congressional

intent for implementing amendments to that section substantially

differ from the PLRA. Congress amended 42 U.S.C. § 1997e(a) to



2 This is not a situation of a judicially created exhaustion requirement. If such
were the case, this Court would have discretion. McCarthy, 503 U.S. at144
(“Where Congress has not clearly required exhaustion, sound judicial
discretion governs.”).

                                Page 11 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 12 of 21




make “exhaustion provisions mandatory rather than directory.”

Historical and Statutory Notes, 42 U.S.C.A. § 1997e (West

Supp.1997). Quite the opposite is true for § 3582(c)(1)(A) where the

First Step Act expanded the avenues a defendant can use to file a

motion in federal court. See supra, p. 4.

     As the Court in Haney recognized, § 3582(c)(1)(A) is not “an

exhaustion requirement in the traditional sense.” 2020 WL

1821988, *3. Section 3582(c)(1)(A) does not require the inmate to

fully exhaust BOP procedures before coming to court. The PLRA

does require full exhaustion of available administrative remedies.

See Guzman Soto, Case No. 18-cr-10086, p. 9 (“This alternative to

exhaustion suggests that Congress understood that some requests

for relief may be too urgent to wait for the BOP’s process.”); Haney,

2020 WL 1821988, *3 (“But the hybrid requirement in this statute -

- either exhaust or wait 30 days – substantially reduces the

importance of the first purpose, as it allows a defendant to come to

court before the agency has rendered a final decision.”). This Court

agrees with the reasoning expressed in Guzman Soto, which

provided:




                            Page 12 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 13 of 21




     While a court may certainly decline to consider a motion
     where Defendant has not waited thirty days, nothing in
     the statutory scheme suggests that Congress intended to
     preclude the court from exercising judicial discretion and
     to take into account timeliness and exigent
     circumstances related to why the defendant seeks
     compassionate release.

Guzman Soto, Case No. 18-cr-10086, p. 9-10.

     Mandating the exhaustion requirement in this case and other

cases around the country during the COVID-19 pandemic cannot

be what Congress intended. Based on the House Report for the

First Step Act, the statute is designed to “enhance public safety”

and “make . . . changes to Bureau of Prisons’ policies and

procedures to ensure prisoner and guard safety and security.” H.R.

Rep. 115-699 at 22; see also Scparta, 2020 WL 1910481, *7.

Denying Defendant’s motion without reaching the merits, only to

order Defendant to wait a little over one week to refile his request

with this Court, would certainly frustrate these purposes. In that

one-weeks’ time, Defendant is at a high risk of contracting a deadly

illness based on the realities of BOP facilities, causing him

irreparable harm and rendering his request futile.

     The Court is not overstating the risk. Conditions at FCI

Elkton were recently addressed by the Northern District of Ohio


                            Page 13 of 21
     2:00-cr-20051-SEM-TSH # 238    Page 14 of 21




after a group of inmates at FCI Elkton filed an emergency habeas

action seeking release from Elkton due to the spread of COVID-19.

The court ordered injunctive relief aimed at identifying vulnerable

individuals’ eligibility for transfer based on compassionate release,

parole or community supervision, transfer furlough, or non-transfer

furlough. Inmates ineligible for compassionate release, home

release, or parole or community supervision must be transferred to

another BOP facility where more appropriate measures are in

place. 3 Wilson, et al. v. Williams, et al., 4:20-cv-00794, d/e 22, p.

21 (N.D. Ohio April 22, 2020) (“while the deteriorating health

conditions at Elkton pose a danger for each of the 2,400 men who

are incarcerated at Elkton, the institution’s inability to stop the

spread of the virus among the inmates in its care poses an even

greater risk for inmates whose medical conditions put them at

higher risk of death if they contract the virus.”).

      The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is




3Defendant does not qualify as a class member in Wilson as his health
conditions are not part of the defined “Medically-Vulnerable Subclass.” See
Wilson, p. 7.

                               Page 14 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 15 of 21




a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the 30-day period in all

cases. The decision must be made on a case-by-case basis. In this

case, the Court finds that the 30-day requirement should be

waived. The Court excuses Defendant Coles’ failure to wait 30 days

to seek relief pursuant to 18 U.S.C. § 3582(c)(1)(A).

  C. Extraordinary and Compelling Reasons for Release

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

When assessing a defendant’s motion for compassionate release

pursuant to § 3582(c)(1)(A), a court:

     may reduce the term of imprisonment (and may impose a
     term of probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

          (i)extraordinary and compelling reasons warrant
          such a reduction . . . and that such a reduction is
          consistent with applicable policy statements issued
          by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant Coles is currently serving a 293-month term of


                             Page 15 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 16 of 21




imprisonment for being a felon in possession of a firearm.

Defendant has spent much of his life incarcerated due to criminal

activity he committed in his young adult life.

     Defendant Coles has served over 19 years of his 24-year

sentence. Since being incarcerated, Defendant’s behavior has been

near impeccable. He has completed numerous programs at FCI

Elkton, including courses in calisthenics, parenting topics, data

entry apprentice, and AIDS awareness. For the last nine years,

Defendant has volunteered to help suicidal inmates. In 2014,

Defendant married a long-time friend and has maintained a good

relationship with his wife. Defendant has accepted responsibility

for his conduct and is remorseful. The Court has reconsidered the

factors in § 3553(a) and concludes that they entitle Defendant to

compassionate release.

     The Court must also consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issues by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The relevant policy

statement, Section 1B1.13 of the Sentencing Guidelines, explains

that a sentence reduction under § 3582(c)(1)(A) may be ordered


                            Page 16 of 21
     2:00-cr-20051-SEM-TSH # 238     Page 17 of 21




where a court determines, “after considering the factors set forth in

18 U.S.C. § 3553(a),” that “(1)(A) extraordinary and compelling

reasons warrant the reduction; ... (2) the defendant is not a danger

to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g); and (3) the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13 (2018).

      Commentary to Section 1B1.13 provides certain

circumstances constituting “extraordinary and compelling reasons”

that warrant a sentence reduction.4 U.S.S.G. § 1B1.13 cmt. n. 1.

One of the circumstances is where a defendant is “suffering from a

serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she

is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n. 1(A).

      The spread of the novel coronavirus, more specifically COVID-

19, has presented extraordinary and unprecedented challenges for



4The Court notes that Section 1B1.13 of the Sentencing Guidelines has not
been amended to reflect all of the additional language added to 18 U.S.C.
3582(c)(1)(A). As it stands, Section 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers Section 1B1.13.

                                Page 17 of 21
     2:00-cr-20051-SEM-TSH # 238   Page 18 of 21




the nation and poses a serious issue for prisons. Due to the

infectious nature of the virus, the CDC and state governments have

advised individuals to practice good hygiene and social distancing

and isolation. Socially distancing can be difficult for prisons.

      The Northern District of Ohio has recognized the challenges to

social distancing at FCI Elkton. The inmates at FCI Elkton live in a

“dorm-style” design, which “guarantees that inmates remain in

close proximity to one another.” Wilson, p. 3. “With the shockingly

limited available testing and the inability to distance inmates,

COVID-19 is going to continue to spread, not only among the

inmate population, but also among the staff.” Id.

      The Government argues the risk is minimal to Defendant

because reportedly there are no confirmed cases in Defendant’s

unit. Similar arguments were made in Wilson, where the

respondents called the units at FCI Elkton a “family unit” in that

each housing unit is separate from other units, visitors, and sick

inmates. Id. at p. 5. Yet, 150 inmates are in each housing unit. Id.

There is a significant risk that the virus will spread to Defendant’s

unit as guards and certain inmates circulate throughout the

facility. Id. at p. 6.


                             Page 18 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 19 of 21




     Defendant is a 48-year-old African American man who is 6 feet

tall and weighs 249 pounds and suffers from hypertension, prostate

issues, and bladder issues, is prediabetic, and has pulpitis (dental

infection). Defendant takes medication for his hypertension and

prostate issues. He has also spent most of his life incarcerated. All

of these factors increase the serious risks of COVID-19 for

Defendant. The Centers for Disease Control (“CDC”) has identified

hypertension as a comorbidity that increases the likelihood of

serious risk from COVID-19. See Interim Clinical Guidance for

Management of Patients with Confirmed Coronavirus Disease,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed April 24, 2020)

(“Patients in China with no reported underlying medical conditions

had an overall case fatality of 0.9%, but case fatality was higher for

patients with comorbidities: 10.5% for those with cardiovascular

disease, 7.3% for diabetes, and approximately 6% each for chronic

respiratory disease, hypertension, and cancer. Heart disease,

hypertension, prior stroke, diabetes, chronic lung disease, and

chronic kidney disease have all been associated with increased


                            Page 19 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 20 of 21




illness severity and adverse outcomes.”); Scparta, 2020 WL

1910481, *9.

     The Court also considers whether defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13 (2018). If Defendant quarantines himself at his wife’s home

away from his wife and his wife’s mother, it will diminish the risk of

spreading the virus. Otherwise, the Court does not find that

Defendant poses a danger to the community.

     Therefore, the Court finds that Defendant Coles has satisfied

all requirements for compassionate release.

                           CONCLUSION

     For the foregoing reasons, the Court GRANTS Defendant Coles’

motion for compassionate release (d/e 220, 221). The Court

DENIES AS MOOT the pro se motions filed by Defendant Coles (d/e

217, 226). The Court hereby reduces Defendant Coles’ term of

imprisonment from 293 months to time served. The Court modifies

Defendant Coles’ term of supervised release to include 18 months of

home confinement. Therefore, Defendant Coles must serve a term

of 5 years of supervised release with the first 18 months being

served in home confinement. Defendant shall be monitored by


                            Page 20 of 21
    2:00-cr-20051-SEM-TSH # 238   Page 21 of 21




location monitoring, GPS monitoring, or telephonic monitoring as

approved by the U.S Probation. Defendant is required to contact

his probation officer as ordered at the hearing on April 24, 2020.

All other conditions in the original judgment remain imposed.

     The Government and the Bureau of Prisoners are ORDERED

to release Defendant Coles within the next 24 hours of the filing of

this Order. Defendant Coles must self-quarantine for a period of 14

days beginning at the time of his release, including while he travels

from Elkton to his wife’s home.

ENTERED: April 24, 2020.
FOR THE COURT:
                             s/Sue E. Myerscough__________
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 21 of 21
